DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2022 has been entered.
 Response to Amendment
The amendment filed on 04/13/2022 has been entered. Claim(s) 32-37, 39-52, 55-58, 68, 72-89 is/are pending in the application. Applicant’s amendments to the claims have overcome each and every objection and/or 112(b) rejection previously set forth in the office action mailed 04/13/2022. 
Election/Restrictions
Claims 32-45, 56-58, 68, 72 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/07/2021.
Applicant’s election without traverse of 46-52, 55 in the reply filed on 06/07/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 73-74 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 73 and 74 recite “has a depth of intergranular oxidation lower than 3 μm” and “has a depth of intergranular oxidation lower of 2 μm or less, where claim 46 from which these claims depend requires “a depth of intergranular oxidation of less than 4 μm”. It is unclear if these limitations are intended to further limit the broad depth limitation of Claim 46 in which case they could be clearly referred to as “the depth of intergranular oxidation is lower than 3 μm” for example. The dependent claims, in reciting “a depth of intergranular oxidation” opens the possibility that the claimed invention can have multiple depths of intergranular oxidation where one area has a measured oxidation depth of 4 microns and another are with 2 microns, or 15 microns in one section and 3 microns in another for example. As a result, the metes and bounds of the claims are indefinite.  




	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 46-51, 73-75, 83 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thirion et al. (US20120085467A1) in view of Bocharova et al. (US20150122377A1) 
Regarding Claim 46 and 73-75, Thirion teaches a hot stamped coated steel component (abstract) with a composition [0057] which reads on or closely overlaps with the claimed composition for the following elements: 
Element
Claimed Range (%)
Prior Art Range (%)
C
0.04-0.38
0.04-0.10
Mn
0.40-3
0.80-2.00
Si
0.005-0.70
0-0.30
Al
0.005-0.1
0.010-0.070
Cr
0.001-2
0-0.100
Ni
0.001-2
0-0.100
Ti
0.001-0.2
0.03-0.080
Nb
0-0.1
0.015-0.10
B
0-0.010
0
N
0.0005-0.010
0-0.009
S
0.0001-0.05
0-0.005
P
0.0001-0.1
0-0.030
Mo
0-0.65
0-0.100
W
0-0.3
0
Ca
0-0.006
0-0.006
Fe
Balance
Balance


In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
Regarding the limitation of the hot rolled sheet having a structure consisting of ferrite and pearlite, Thirion teaches the hot stamped part is hot rolled (abstract) and in an embodiment, teaches the microstructure is composed of ferrite-pearlite [0080]; 
Regarding the limitation of the Al/Al-alloy having a thickness of 10-33 microns, Thirion teaches the Al alloy based coating has a thickness of 15-50 microns [0016] overlapping with the claimed range. In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I));
Regarding the limitation of the hot roll steel sheet having a depth of intergranular oxidation of less than 4 microns, Thirion teaches the sheet is hot rolled, but is silent as to the step of coiling at a temperature of 555 C or less, which applicant discloses in Table 3 as being critical to the claimed property of controlling the intergranular oxidation depth to 4 microns or less in Table 4. However, Bocharova teaches a method of forming a steel with a composition similar to that of Thirion (abstract), and teaches coiling after hot rolling in a temperature range of 480-650 C, and may be pickled to remove scale as well for the purpose of reducing grain boundary oxidation [0036-0037], specifically teaching a coiling range of 490-550 C (Table 2, Examples I-III, V, VII); and teaches grain boundary oxidation is undesired and negatively influences the surface of a steel product [0018]. Therefore, it would have been obvious to one of ordinary skill in the art to control coiling temperature in a range similar to the disclosed range for the purpose of reducing the amount of grain boundary oxidation present so as to improve the surface condition of the steel product before hot stamping. 
Regarding Claim 47, Thirion teaches a hot stamped coated steel component (abstract) with a composition [0057] which reads on or closely overlaps with the claimed composition for the following elements: 
Element
Claimed Range (%)
Prior Art Range (%)
Ni
0.001-0.1
0-0.100
Fe
Balance
Balance


In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). (See Claim 46 rejection for additional element limitations)
Regarding Claim 48, Thirion teaches a hot stamped coated steel component (abstract) with a composition [0057] which reads on or closely overlaps with the claimed composition for the following elements: 
Element
Claimed Range (%)
Prior Art Range (%)
Mn
0.5-3
0.80-2.00
Si
0.005-0.50
0-0.30
Cr
0.001-1
0-0.100
Ni
0.01-0.1
0-0.100
Mo
0-0.1
0-0.100
Fe
Balance
Balance


In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). (See Claim 46 rejection for additional element limitations)
Regarding Claim 49, Thirion teaches a hot stamped coated steel component (abstract) with a composition [0057] which reads on or closely overlaps with the claimed composition for the following elements: 
Element
Claimed Range (%)
Prior Art Range (%)
C
0.075-0.38
0.04-0.10


In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)).
Regarding Claim 50, Thirion teaches a hot stamped coated steel component (abstract) with a composition [0057] which reads on or closely overlaps with the claimed composition for the following elements: 
Element
Claimed Range (%)
Prior Art Range (%)
C
0.04-0.10
0.04-0.10
Mn
0.8-2.0
0.80-2.00
Si
0.005-0.30
0-0.30
Al
0.010-0.070
0.010-0.070
Cr
0.001-0.10
0-0.100
Ni
0.001-0.10
0-0.100
Ti
0.03-0.08
0.03-0.080
Nb
0.015-0.1
0.015-0.10
N
0.0005-0.009
0-0.009
S
0.0001-0.005
0-0.005
P
0.0001-0.030
0-0.030
Mo
0-0.1
0-0.100
Ca
0-0.006
0-0.006
Fe
Balance
Balance


In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
Regarding Claim 51, Thirion teaches a hot stamped coated steel component (abstract) with a composition [0057] which reads on or closely overlaps with the claimed composition for the following elements: 
Element
Claimed Range (%)
Prior Art Range (%)
C
0.062-0.095
0.04-0.10
Mn
1.4-1.9
0.80-2.00
Si
0.2-0.5
0-0.30
Al
0.020-0.070
0.010-0.070
Cr
0.02-0.10
0-0.100
N
0.0005-0.009
0-0.009
S
0.0001-0.003
0-0.005
P
0.0001-0.02
0-0.030
Fe
Balance
Balance


In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
The following claimed ranges for the claimed combination of elements lie inside or overlap with the calculated range taught by the prior art in [0057]: 
Element
Claimed Range (%)
Prior Art Range (%)
C + Mn +Si+ Cr
1.5-2.7
0.84-2.5
Nb+Ti
0.044-0.09
0.045-0.108
Ti
(3.4 x N) to (8 x N)
for prior art range of N of 0-0.009, this equals 0-0.072
0.003-0.008


In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
Regarding the claim limitation of 0.0005-0.004 B, while Thirion teaches an embodiment, where B is present in a range of 0.0005-0.08% for a higher C composition [0056], Thirion is silent as to the content of B in the current embodiment of [0057] relied upon in the present rejection. However, Bocharova teaches a hot press formed steel composition similar to that of Thirion (Abstract), and teaches B can be added in a range of 0.0008-0.002% for the purpose of increasing the strength of the steel sheet [0023]; therefore, it would have been obvious to one of ordinary skill in the art to add B in the claimed range to the steel of Thirion for the purpose of improving steel strength. 
Regarding Claim 83 and the claim limitation of an intermetallic layer having a thickness of 15 microns or lower, applicant specifies that in order to ensure the coating thickness is within 10 to 33 microns, the thickness of the intermetallic layer formed during coating must remain lower than 15 microns[00158]; however, since the prior art already teaches the coating thickness has a length of 25 microns, and since the hot rolled coated steel is hot stamped in a similar way, one of ordinary skill in the art would expect a similar intermetallic layer to form in the coating under the expectations that products made by substantially identical methods have similar properties. (See MPEP 2112.01(I)).

Claim 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thirion et al. in view of Bocharova et al. as applied to Claim 46 above, in further view of Akamatsu et al. (JP2005205477A)
Regarding Claim 51, Thirion teaches a hot stamped coated steel component (abstract) with a composition [0057] which reads on or closely overlaps with the claimed composition for the following elements: 
Element
Claimed Range (%)
Prior Art Range (%)
C
0.062-0.095
0.04-0.10
Mn
1.4-1.9
0.80-2.00
Si
0.2-0.5
0-0.30
Al
0.020-0.070
0.010-0.070
Cr
0.02-0.10
0-0.100
N
0.0005-0.009
0-0.009
S
0.0001-0.003
0-0.005
P
0.0001-0.02
0-0.030
Fe
Balance
Balance


In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
The following claimed ranges for the claimed combination of elements lie inside or overlap with the calculated range taught by the prior art in [0057]: 
Element
Claimed Range (%)
Prior Art Range (%)
C + Mn +Si+ Cr
1.5-2.7
0.84-2.5
Nb+Ti
0.044-0.09
0.045-0.108
Ti
(3.4 x N) to (8 x N)
for prior art range of N of 0-0.009, this equals 0-0.072
0.003-0.008


In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
Regarding the claim limitation of 0.0005-0.004 B, while Thirion teaches an embodiment, where B is present in a range of 0.0005-0.08% for a higher C composition [0056], Thirion is silent as to the content of B in the current embodiment of [0057] relied upon in the present rejection. However, Akamatsu teaches a hot press formed steel composition for ferrite and pearlite with a composition similar to that of Thirion (Abstract), and teaches B can be added in a range of 0.0002-0.1% for the purpose of increasing the strength of the steel sheet [0018]; therefore it would have been obvious to one of ordinary skill in the art to add B in the claimed range to the steel of Thirion for the purpose of improving steel strength. 


Claim 73-75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thirion et al. (US20120085467A1) in view of Bocharova et al. (US20150122377A1) as applied to Claim 46 above, in further view of Fujita et al. (JP2003171752A).
Regarding Claim 73-75, Thirion does not teach the intergranular oxidation depth of the hot-pressed steel product in the claimed ranges. However, Fujita teaches a method of producing a high strength, high ductility coated steel sheet (abstract) which is further hot and cold rolled (Page 7, Lines 30-45), where the maximum depth of grain boundary oxidation phase is controlled be 0.5 microns or less for the purpose of improving fatigue life and corrosion resistance and fatigue durability. (Page 3, [0012]). Therefore, one of ordinary skill in the art would have been motivated to control the intergranular oxidation depth of Thirion in the claimed range for the purpose of improving  fatigue life and corrosion resistance and fatigue durability. 

Claim 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thirion et al. in view of Bocharova et al. as applied to Claim 46 above, in further view of Maki et al. (US20140030544A1).
Regarding Claim 55, Akamatsu does not teach the claim limitation of adding a Zn plating layer of 1.1 microns to the Al plating layer. However, Maki teaches a method of hot stamping a high strength steel part with an Al-plating layer of 10-50 microns, and a controlled intermetallic layer of 3-20 microns (abstract) wherein a Zn layer is added to the Al plating layer for the purpose of improving lubricity, and to prevent segregation so as to enable uniform thickness of the Al plating layer [0072]; although Maki does not teach the thickness of the Zn layer explicitly, Maki teaches an amount of Zinc deposited of 0.5-3 g/m2 for a total plating deposition of 80-160 g/m2, where the average total plating thickness is 14-29 microns (Table 5), assuming the thickness is directly proportional to the mass per area deposited, the Zn thickness is estimated to be around 0.09-0.6 microns thick. Therefore, it would have been obvious to one of ordinary skill in the art to plate the Al plating layer with a thin layer of Zn in the claimed range for the purpose of improving lubricity, and prevent segregation so as to enable uniform thickness of the Al plating layer. 

Claim 82 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thirion et al. in view of Bocharova et al. as applied to Claim 46 above, in further view of Spehner et al. (US8066829B2). 
Regarding Claim 82, Thirion is silent regarding the surface percentage of porosities in the coated sheet. However, Spehner teaches a method of making a hot stamped coated steel sheet product comprising the steps of precoating with aluminum or aluminum alloy. Spehner teaches that porosities appear during interdiffusion of precoating with a steel substrate (Col. 6, Lines 20-25), and weldability of the product improves when the superficial layer is controlled to have less than 20% porosities (Col. 6, Lines 40-45) and teaches a porosities can be limited to 10% or less (Claim 4). Therefore, one of ordinary skill in the art would have been motivated to limit the porosities of the prior art in the claimed range for the purpose of improving the welding properties of the steel coated products. 


Claims 46-48, 50, 52, 73-75, 83 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akamatsu et al. (JP2005205477A) in view of Bocharova et al. 
Regarding Claim 46 and 73-75, Akamatsu teaches a hot stamped coated steel component (abstract) with a composition which reads on or overlaps/encompasses the claimed composition for the following elements: 
Element
Claimed Range (%)
Prior Art Range (%)
C
0.04-0.38
0.1-0.4 (Claim 1)
Mn
0.4-3
2-4 (Claim 1)
2.1-3.1 (Table 1)
Si
0.005-0.7
0-0.5 (Claim 1)
0.07-0.23 (Table 1)
Al
0.005-0.1
0.005-0.1 (Claim 1)
Cr
0.001-2
0.005-3 (Claim 3)
0-1.5 (Table 1)
Ni
0.001-2
0.005-5 (Claim 3)
0-1 (Table 1)
Ti
0.001-0.2
0.001-3 (Claim 1)
0.02-0.05 (Table 1)
Nb
0-0.1
0.01-3 (Claim 4) 
0-0.04 (Table 1)
B
0-0.010
0.0002-0.1 (Claim 1)
0.0011-0.0022 (Table 1)
N
0.0005-0.010
0-0.01 (Claim 1)
0.0031-0.0062 (Table 1)
S
0.0001-0.05
0-0.05 (Claim 1)
0.002-0.0035 (Table 1)
P
0.0001-0.1
0-0.1 (Claim 1)
0.006-0.09 (Table 1)
Mo
0-0.65
0
W
0-0.3
0-0.005-3.0 (Claim 4)
0-0.01 (Table 1)
Ca
0-0.006
0
Fe
Balance
Balance


In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
Regarding the limitation of the Al/Al-alloy having a thickness of 10-33 microns, Akamatsu teaches the Al alloy based coating has a thickness of 25 microns per side [0037] reading on the claimed range. 
Regarding the limitation of the hot roll steel sheet having a depth of intergranular oxidation of less than 4 microns, Akamatsu teaches the sheet is hot rolled [0037], but is silent as to the step of coiling at a temperature of 555 C or less, which applicant discloses in Table 3 as being critical to the claimed property of controlling the intergranular oxidation depth to 4 microns or less in Table 4. However, Bocharova teaches a method of forming a steel with a composition similar to that of Akamatsu (abstract), and teaches coiling after hot rolling in a temperature range of 480-650 C, and may be pickled to remove scale as well for the purpose of reducing grain boundary oxidation [0036-0037], specifically teaching a coiling range of 490-550 C (Table 2, Examples I-III, V, VII); and teaches grain boundary oxidation is undesired and negatively influences the surface of a steel product [0018]. Therefore, it would have been obvious to one of ordinary skill in the art to control coiling temperature in a range similar to the disclosed range for the purpose of reducing the amount of grain boundary oxidation present so as to improve the surface condition of the steel product before hot stamping. 
The microstructure is taught to be composed of ferrite and pearlite. (See Claim 1) 
Regarding Claim 47, Akamatsu teaches a hot stamped coated steel component (abstract) with a composition which reads on or overlaps/encompasses the claimed composition for the following elements: 
Element
Claimed Range (%)
Prior Art Range (%)
Ni
0.01-0.1
0.005-5 (Claim 3)
0-1 (Table 1)
Fe
Balance
Balance


In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). (See Claim 46 rejection for additional limitations)
Regarding Claim 48, Akamatsu teaches a hot stamped coated steel component (abstract) with a composition which reads on or overlaps/encompasses the claimed composition for the following elements: 

Element
Claimed Range (%)
Prior Art Range (%)
Mn
0.5-3
2-4 (Claim 1)
2.1-3.1 (Table 1)
Si
0.005-0.50
0-0.5 (Claim 1)
0.07-0.23 (Table 1)
Cr
0.001-1
0.005-3 (Claim 3)
0-1.5 (Table 1)
Ni
0.01-0.1
0.005-5 (Claim 3)
0-1 (Table 1)
Mo
0-0.1
0
Fe
Balance
Balance


In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). (See Claim 46-47 rejections for additional limitations)
Regarding Claim 50, Akamatsu teaches a hot stamped coated steel component (abstract) with a composition [0057] which reads on or closely overlaps with the claimed composition for the following elements: 
Element
Claimed Range (%)
Prior Art Range (%)
C
0.04-0.10
0.1-0.4 (Claim 1)
Mn
0.8-2.0
2-4 (Claim 1)
2.1-3.1 (Table 1)
Si
0.005-0.30
0-0.5 (Claim 1)
0.07-0.23 (Table 1)
Al
0.010-0.070
0.005-0.1 (Claim 1)
Cr
0.001-0.10
0.005-3 (Claim 3)
0-1.5 (Table 1)
Ni
0.001-0.10
0.005-5 (Claim 3)
0-1 (Table 1)
Ti
0.03-0.08
0.001-3 (Claim 1)
0.02-0.05 (Table 1)
Nb
0.015-0.1
0.01-3 (Claim 4) 
0-0.04 (Table 1)
N
0.0005-0.009
0-0.01 (Claim 1)
0.0031-0.0062 (Table 1)
S
0.0001-0.005
0-0.05 (Claim 1)
0.002-0.0035 (Table 1)
P
0.0001-0.030
0-0.1 (Claim 1)
0.006-0.09 (Table 1)
Mo
0-0.1
0
Ca
0-0.006
0
Fe
Balance
Balance


In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
Regarding Claim 52, Akamatsu teaches a hot stamped coated steel component (abstract) with a composition which reads on or overlaps/encompasses the claimed composition for the following elements: 
Element
Claimed Range (%)
Prior Art Range (%)
C
0.15-0.38
0.1-0.4 (Claim 1)
Mn
0.5-3
2-4 (Claim 1)
2.1-3.1 (Table 1)
Si
0.1-0.5
0-0.5 (Claim 1)
0.07-0.23 (Table 1)
Al
0.005-0.1
0.005-0.1 (Claim 1)
Cr
0.01-1
0.005-3 (Claim 3)
0-1.5 (Table 1)
Ti
0.001-0.2
0.001-3 (Claim 1)
0.02-0.05 (Table 1)
B
0.0005-0.010
0.0002-0.1 (Claim 1)
0.0011-0.0022 (Table 1)
N
0.0005-0.010
0-0.01 (Claim 1)
0.0031-0.0062 (Table 1)
S
0.0001-0.05
0-0.05 (Claim 1)
0.002-0.0035 (Table 1)
P
0.0001-0.1
0-0.1 (Claim 1)
0.006-0.09 (Table 1)
Fe
Balance
Balance


In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
Regarding Claim 83 and the claim limitation of an intermetallic layer having a thickness of 15 microns or lower, applicant specifies that in order to ensure the coating thickness is within 10 to 33 microns, the thickness of the intermetallic layer formed during coating must remain lower than 15 microns[00158]; however, since the prior art already teaches the coating thickness has a length of 25 microns, and since the hot rolled coated steel is hot stamped in a similar way, one of ordinary skill in the art would expect a similar intermetallic layer to form in the coating under the expectations that products made by substantially identical methods have similar properties. (See MPEP 2112.01(I)). 

Claim 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akamatsu et al. in view of Bocharova et al. as applied to Claim 46 above, in further view of Maki et al.
Regarding Claim 55, Akamatsu does not teach the claim limitation of adding a Zn plating layer of 1.1 microns to the Al plating layer. However, Maki teaches a method of hot stamping a high strength steel part with an Al-plating layer of 10-50 microns, and a controlled intermetallic layer of 3-20 microns (abstract) wherein a Zn layer is added to the Al plating layer for the purpose of improving lubricity, and to prevent segregation so as to enable uniform thickness of the Al plating layer [0072]; although Maki does not teach the thickness of the Zn layer explicitly, Maki teaches an amount of Zinc deposited of 0.5-3 g/m2 for a total plating deposition of 80-160 g/m2, where the average total plating thickness is 14-29 microns (Table 5), assuming the thickness is directly proportional to the mass per area deposited, the Zn thickness is estimated to be around 0.09-0.6 microns thick. Therefore, it would have been obvious to one of ordinary skill in the art to plate the Al plating layer with a thin layer of Zn in the claimed range for the purpose of improving lubricity, and prevent segregation so as to enable uniform thickness of the Al plating layer. 

Claim 73-75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akamatsu et al. in view of Bocharova et al. as applied to Claim 46 above, in further view of Fujita et al. (JP2003171752A).
Regarding Claim 73-75, Akamatsu does not teach the intergranular oxidation depth of the hot-pressed steel product. However, Fujita teaches a method of producing a high strength, high ductility coated steel sheet (abstract) which is further hot and cold rolled (Page 7, Lines 30-45), where the maximum depth of grain boundary oxidation phase is controlled be 0.5 microns or less for the purpose of improving fatigue life and corrosion resistance and fatigue durability. (Page 3, [0012]). Therefore, one of ordinary skill in the art would have been motivated to control the intergranular oxidation depth of Akamatsu in the claimed range for the purpose of improving  fatigue life and corrosion resistance and fatigue durability. 
Claim 82 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akamatsu et al. in view of Bocharova et al. as applied to Claim 46 above, in further view of Spehner et al. (US8066829B2). 
Regarding Claim 82, Akamatsu is silent regarding the surface percentage of porosities in the coated sheet. However, Spehner teaches a method of making a hot stamped coated steel sheet product comprising the steps of precoating with aluminum or aluminum alloy. Spehner teaches that porosities appear during interdiffusion of precoating with a steel substrate (Col. 6, Lines 20-25), and weldability of the product improves when the superficial layer is controlled to have less than 20% porosities (Col. 6, Lines 40-45) and teaches a porosities can be limited to 10% or less (Claim 4). Therefore, one of ordinary skill in the art would have been motivated to limit the porosities of the prior art in the claimed range for the purpose of improving the welding properties of the steel coated products. 

Claims 46-51, 73-75, 83 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (US20170369964A1) in view of Thirion et al.   
Regarding Claim 46 and 73-74, Fujii teaches a hot rolled and cold-rolled sheet [0001] with a composition [0023] which reads on or closely overlaps with the claimed composition for the following elements: 
Element
Claimed Range (%)
Prior Art Range (%)
C
0.04-0.38
0.05-0.45
Mn
0.40-3
0.5-3.6
Si
0.005-0.70
0.5-3.0
Al
0.005-0.1
0-1.5
Cr
0.001-2
0-2.0
Ni
0.001-2
0-2.0
Ti
0.001-0.2
0-0.150
Nb
0-0.1
0-0.150
B
0-0.010
0-0.010
N
0.0005-0.010
0-0.010
S
0.0001-0.05
0-0.01
P
0.0001-0.1
0-0.030
Mo
0-0.65
0-1
W
0-0.3
0-1
Ca
0-0.006
0-0.5
Fe
Balance
Balance


In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
Regarding the limitation of the hot rolled sheet having a structure consisting of ferrite and pearlite, Fujii teaches the microstructure is composed of ferrite-pearlite [0101]; 
Regarding the limitation of the Al/Al-alloy having a thickness of 10-33 microns, Fujii teaches the steel can be galvanized or coated [0109] but does not teach whether the coating is Al alloy based or what its thickness is. However, Thirion teaches a method of processing a hot rolled and or cold rolled steel sheet where the base steel can be coated with an Al based galvanized coating of 15-50 microns (abstract) for the purpose of offering superior resistance to spalling and corrosion [0009]. Therefore, one of ordinary skill in the art would have been motivated to use an Al-based coating in the galvanized steel sheet of Fujii in the claimed range for the purpose of improving the product’s resistance to spalling and corrosion.  
Regarding the limitation of the hot roll steel sheet having a depth of intergranular oxidation of less than 4 microns, Fujii teaches an internal oxide layer layer or intergranular oxidation depth of 1-30 microns, overlapping with the claimed range. (Abstract) 
Regarding Claim 47, Fujii teaches a hot rolled coated steel component (abstract) with a composition [0023] which encompasses the claimed composition for the following elements: 
Element
Claimed Range (%)
Prior Art Range (%)
Ni
0.001-0.1
0-2
Fe
Balance
Balance


In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). (See Claim 46 rejection for additional element limitations)
Regarding Claim 48, Fujii teaches a hot rolled coated steel component (abstract) with a composition [0023] which encompasses the claimed composition for the following elements:
Element
Claimed Range (%)
Prior Art Range (%)
Mn
0.5-3
0.5-3.60
Si
0.005-0.50
0.5-3.0
Cr
0.001-1
0-2
Ni
0.01-0.1
0-2
Mo
0-0.1
0-1
Fe
Balance
Balance


In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). (See Claim 46 rejection for additional element limitations)
Regarding Claim 49, Fujii teaches a hot rolled coated steel component (abstract) with a composition [0023] which encompasses the claimed composition for the following elements:
Element
Claimed Range (%)
Prior Art Range (%)
C
0.075-0.38
0.05-0.45


In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)).
Regarding Claim 51, Fujii teaches a hot rolled coated steel component (abstract) with a composition [0023] which encompasses the claimed composition for the following elements:
Element
Claimed Range (%)
Prior Art Range (%)
C
0.062-0.095
0.05-0.45
Mn
1.4-1.9
0.50-3.6
Si
0.2-0.5
0.5-3.0
Al
0.020-0.070
0-1.5
Cr
0.02-0.10
0-2
N
0.0005-0.009
0-0.01
S
0.0001-0.003
0-0.01
P
0.0001-0.02
0-0.03
B
0.0005-0.004
0-0.010
Fe
Balance
Balance


In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
The following claimed ranges for the claimed combination of elements lie inside or overlap with the calculated range taught by the prior art in [0023]: 
Element
Claimed Range (%)
Prior Art Range (%)
C + Mn +Si+ Cr
1.5-2.7
1.05-9
Nb+Ti
0.044-0.09
0-0.3
Ti
(3.4 x N) to (8 x N)
for prior art range of N of 0-0.01, this equals 0-0.08
0-0.150


In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
Regarding Claim 52, Fujii teaches a hot rolled coated steel component (abstract) with a composition [0023] which encompasses the claimed composition for the following elements:
Element
Claimed Range (%)
Prior Art Range (%)
C
0.15-0.38
0.05-0.45
Mn
0.5-3
0.50-3.6
Si
0.10-0.5
0.5-3.0
Al
0.005-0.1
0-1.5
Cr
0.01-1
0-2
N
0.0005-0.010
0-0.01
S
0.0001-0.05
0-0.01
P
0.0001-0.1
0-0.03
Fe
Balance
Balance


In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
Regarding Claim 83 and the claim limitation of an intermetallic layer having a thickness of 15 microns or lower, Fujii does not teach this limitation. However, Thirion teaches an intermetallic layer of 5 microns can be used between the steel substrate and Al coating layer [0082-0084] done for the purpose of improving coating adhesion to the substrate [0078]. Therefore, one of ordinary skill in the art would have been motivated to form a precoating intermetallic layer in the galvanized coating of Fujii for the purpose of improving adhesion the substrate. 
Regarding Claim 76, Fujii teaches a hot rolled coated steel component (abstract) with a composition [0023] which encompasses the claimed composition for the following elements:
Element
Claimed Range (%)
Prior Art Range (%)
C
0.15-0.38
0.05-0.45


In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
Regarding Claims 77-78, Fujii teaches a hot rolled coated steel component (abstract) with a composition [0023] which encompasses the claimed composition for the following elements:
Element
Claimed Range (%)
Prior Art Range (%)
C
0.15-0.38
0.05-0.45
Mn
0.40-1.9
0.5-3.60


In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
Regarding Claims 79, Fujii teaches a hot rolled coated steel component (abstract) with a composition [0023] which encompasses the claimed composition for the following elements:
Element
Claimed Range (%)
Prior Art Range (%)
W
0.001-0.30
0-1
Mn
0.40-1.9
0.5-3.60

In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)).
Regarding Claim 80, Fujii teaches a hot rolled coated steel component (abstract) with a composition [0023] which encompasses the claimed composition for the following elements:
Element
Claimed Range (%)
Prior Art Range (%)
Si
0.36-0.70
0.5-3.0


In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
Regarding Claim 81, Fujii teaches a hot rolled coated steel component (abstract) with a composition [0023] which encompasses the claimed composition for the following elements:
Element
Claimed Range (%)
Prior Art Range (%)
Cr
0.027-0.354
0-2


In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
Regarding Claim 84, Fujii teaches a hot rolled coated steel component (abstract) with a composition [0023] which encompasses the claimed composition for the following elements:
Element
Claimed Range (%)
Prior Art Range (%)
Mo
0.15-0.25
0-1


In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
Regarding Claim 85, Fujii teaches a hot rolled coated steel component (abstract) with a composition [0023] which encompasses the claimed composition for the following elements:
Element
Claimed Range (%)
Prior Art Range (%)
Si
0.541-0.70
0.5-3.0


In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
Regarding Claim 86, Fujii teaches a hot rolled coated steel component (abstract) with a composition [0023] which encompasses the claimed composition for the following elements:
Element
Claimed Range (%)
Prior Art Range (%)
Cr
0.111-2
0-2


In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
Regarding Claim 87, Fujii teaches a hot rolled coated steel component (abstract) with a composition [0023] which encompasses the claimed composition for the following elements:
Element
Claimed Range (%)
Prior Art Range (%)
Cr
0.111-0.354
0-2


In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
Regarding Claim 88, Fujii teaches a hot rolled coated steel component (abstract) with a composition [0023] which encompasses the claimed composition for the following elements:
Element
Claimed Range (%)
Prior Art Range (%)
Cr
0.25-2
0-2


In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
Regarding Claim 89, Fujii teaches a hot rolled coated steel component (abstract) with a composition [0023] which encompasses the claimed composition for the following elements:
Element
Claimed Range (%)
Prior Art Range (%)
Nb
0-0.01
0-0.15


In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 

Claim 82 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (US20170369964A1) in view of Thirion et al. as applied to claim 46 above, in further view of Spehner et al. (US8066829B2). 
Regarding Claim 82, Fujii is silent regarding the surface percentage of porosities in the coated sheet. However, Spehner teaches a method of making a hot stamped coated steel sheet product comprising the steps of precoating with aluminum or aluminum alloy. Spehner teaches that porosities appear during interdiffusion of precoating with a steel substrate (Col. 6, Lines 20-25), and weldability of the product improves when the superficial layer is controlled to have less than 20% porosities (Col. 6, Lines 40-45) and teaches a porosities can be limited to 10% or less (Claim 4). Therefore, one of ordinary skill in the art would have been motivated to limit the porosities of the prior art in the claimed range for the purpose of improving the welding properties of the steel coated products. 


Response to Arguments
Applicant's arguments filed 04/13/2022 have been fully considered but they are not persuasive. 

Applicant argues that the reference of Thirion in combination with Bocharova does not render obvious the limitation of depth of granular oxidation of less than 4 microns, as Bocharova teaches the grain boundary oxidation only appears due to high Cr content in the steel. This is however, not persuasive. There is simply no evidence anywhere in Bocharova that high Cr content is the only way grain boundary oxidation can be formed. Bocharova simply states “an excessively high chromium content may promote grain boundary oxidation. In order to prevent this effect, the Cr content… is restricted to a maximum of 0.85% by weight. While applicant focuses arbitrarily on Cr as the sole possible cause of grain boundary oxidation; Bocharova teaches excess Si can lead to undesired grain boundary oxidation where an upper limit is 0.3.% [0018]. Regardless of the content of Cr, there is still motivation to reduce or eliminate grain boundary oxidation in the prior art. While a specific embodiment of Thirion was used in the rejection with lower levels of Si and Cr, Thirion broadly still teaches high Si  and high Cr (up to 0.1%) steel can be used in the invention [0056]. Bocharova teaches a method of forming a steel with a composition similar to that of Thirion (abstract), and teaches coiling after hot rolling in a temperature range of 480-650 C, and may be pickled to remove scale as well for the purpose of reducing grain boundary oxidation [0036-0037], specifically teaching a coiling range of 490-550 C (Table 2, Examples I-III, V, VII); and teaches grain boundary oxidation is undesired and negatively influences the surface of a steel product [0018]. The rejection states it would have been obvious to one of ordinary skill in the art to control coiling temperature in a range similar to the disclosed range for the purpose of reducing the amount of grain boundary oxidation present so as to improve the surface condition of the steel product before hot stamping. The Cr range of both prior art references is not considered to teach away from the coiling temperature modification. 
Applicant argues that since the Thirion reference does not explicitly teach that grain boundary oxidation is present, one of ordinary skill in the art would have no reason to modify the reference to prevent it, specifically because Thirion does not teach Cr in the range of 0.45-0.85% as taught by Bocharova. 
This is not persuasive, simply because higher Cr and Si can promote grain boundary oxidation does not mean a composition with lower Cr and Si cannot form grain boundary oxidation. It is clear from Bocharova that both high Cr and Si content as well as higher coiling temperatures promote or increase the risk of grain boundary oxidation. The primary reference teaches hot rolling/cold rolling, precoating and hot stamping/coating a steel blank to form a coated steel product ; the secondary reference specifically teaches that in hot rolling, coiling, pickling, and cold rolling and hot dip coating or galvanizing may be used to form a coated steel object. The secondary references teaches that intergranular oxidation is a problem to be avoided and that measures such as reducing Si or Cr content as well as reducing a coiling temperature used can reduce this undesired content. Simply because the primary reference does not teach intergranular oxidation is a problem does not mean it is not present or does not exist.  An ordinary artisan seeking to modify the primary reference to form a galvanized dual phase steel would look to the secondary reference and would also seek to avoid or minimize intergranular oxidation as a result. The natural phenomena is not novel and is expected to be present in similar compositions undergoing similar forging steps. 

Applicant argues that Akamatsu does not teach hot rolling and cold rolling and does not teach a structure of ferrite and pearlite. Further, the compositions of Akamatsu and Bocharova are not combinable as the compositions not similar since the range of Mn is close but does not precisely overlap. 
This is not convincing as this is considered a product-by-process limitation, where Akamatsu teaches the sheet is both hot rolled and cold rolled [0037], the microstructure is ferrite and pearlite (Claim 1). Further the compositions of Akatsi and Bocharova as a whole are still considered similar despite the Mn ranges being merely close. Further, the composition is not being modified, but rather the method step of coiling after hot rolling for the purpose of forming a coated steel object with low intergranular oxidation. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691. The examiner can normally be reached Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 5712726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO D MORALES/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735